Name: Commission Decision of 17 December 1980 approving a programme for the improvement of wholesale marketing conditions and of the intermediate distribution of fresh fruit and vegetables in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D133880/1338/EEC: Commission Decision of 17 December 1980 approving a programme for the improvement of wholesale marketing conditions and of the intermediate distribution of fresh fruit and vegetables in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 384 , 31/12/1980 P. 0004 - 0004++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A PROGRAMME FOR THE IMPROVEMENT OF WHOLESALE MARKETING CONDITIONS AND FOR THE INTERMEDIATE DISTRIBUTION OF FRESH FRUIT AND VEGETABLES IN THE NETHERLANDS , PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 80/1338/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , ON 11 SEPTEMBER 1980 , THE DUTCH GOVERNMENT FORWARDED A PROGRAMME FOR THE IMPROVEMENT OF WHOLESALE MARKETING CONDITIONS OF FRUIT AND VEGETABLES AND THEIR INTERMEDIATE DISTRIBUTION ; WHEREAS THIS PROGRAMME RELATES TO THE CONCENTRATION , RATIONALIZATION , MODERNIZATION AND EQUIPPING OF WHOLESALE MARKETS AND INTERMEDIATE DISTRIBUTION FOR FRESH FRUIT AND VEGETABLES , TO BRING ABOUT A BETTER BALANCE OF SUPPLY AND DEMAND , AN IMPROVEMENT OF PRICES , A LOWERING OF COSTS AND TO STABILIZE HORTICULTURAL GROWERS' INCOMES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 THEREOF CAN BE ACHIEVED IN THE FRESH FRUIT AND VEGETABLES SECTOR ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE SAID REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE IMPROVEMENT OF WHOLESALE MARKETING CONDITIONS AND THE INTERMEDIATE DISTRIBUTION OF FRESH FRUIT AND VEGETABLES , SUBMITTED BY THE DUTCH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 11 SEPTEMBER 1980 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .